Case: 14-15412   Date Filed: 10/20/2015   Page: 1 of 2


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-15412
                    ________________________

              D.C. Docket No. 4:13-cv-00131-WS-CAS



GRANT HARRISON,
NANCY NEMHAUSER,

                                                       Plaintiffs-Appellants,

                                versus

BARBARA PALMER,

                                                        Defendant-Appellee.

                    ________________________

             Appeal from the United States District Court
                 for the Northern District of Florida
                   ________________________

                          (October 20, 2015)
                Case: 14-15412       Date Filed: 10/20/2015       Page: 2 of 2


Before TJOFLAT and HULL, Circuit Judges, and HALL, ∗ District Judge.

PER CURIAM:

       After review of the record and with the benefit of oral argument by counsel

for the parties, this Court finds no reversible error in the district court’s November

5, 2014 order (1) granting defendant Barbara Palmer’s motion for summary

judgment with respect to plaintiffs Grant Harrison and Nancy Nemhauser’s claims

against defendant Palmer, in her official capacity as Director of the Florida Agency

for Persons with Disabilities, under 42 U.S.C. § 1983, seeking declaratory and

injunctive relief for violations of Harrison and Nemhauser’s procedural due

process rights, and (2) denying plaintiffs Harrison and Nemhauser’s motion for

summary judgment with respect to these claims. Accordingly, we affirm the

district court’s final judgment in favor of defendant Palmer on plaintiffs’ claims.

       AFFIRMED.




       ∗
       Honorable J. Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
                                               2